
	
		II
		112th CONGRESS
		2d Session
		S. 2298
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2012
			Mr. Brown of Ohio
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Rural Electrification Act of 1936 to improve
		  the program of access to broadband telecommunications services in rural
		  areas.
	
	
		1.Short titleThis Act may be cited as the
			 Connecting Rural America
			 Act.
		2.Access to
			 broadband telecommunications services in rural areasSection 601 of the Rural Electrification Act
			 of 1936 (7 U.S.C. 950bb) is amended—
			(1)in subsection
			 (a), by striking loans and and inserting grants, loans,
			 and;
			(2)in subsection
			 (b)(2), by striking 5 percent and inserting 15
			 percent;
			(3)in subsection
			 (c)—
				(A)in the subsection
			 heading, by striking Loans and and inserting
			 Grants, loans,
			 and;
				(B)in paragraph (1),
			 by inserting make grants and after Secretary
			 shall;
				(C)in paragraph
			 (2)—
					(i)by
			 inserting making grants and after In; and
					(ii)by
			 inserting poor and remote after priority to;
			 and
					(D)by adding at the
			 end the following:
					
						(3)Grant
				amounts
							(A)MaximumExcept
				as otherwise provided in subparagraph (C), the amount of any grant made under
				this section shall not exceed 50 percent of the development costs of the
				project for which the grant is provided.
							(B)Grant
				rateThe Secretary shall establish the grant rate for each
				project in accordance with regulations issued by the Secretary that shall
				provide for a graduated scale of grant rates that establish higher rates for
				projects in communities that have—
								(i)remote
				locations;
								(ii)low community
				populations;
								(iii)low income
				levels; and
								(iv)developed the
				applications of the communities with the participation of combinations of
				stakeholders including—
									(I)State, local, and
				tribal governments;
									(II)nonprofit
				institutions;
									(III)institutions of
				higher education;
									(IV)private
				entities; and
									(V)philanthropic
				organizations.
									(C)Waiver
				authorityThe Secretary may make grants of up to 75 percent of
				the development costs of the project for which the grant is provided to an
				eligible entity if the Secretary determines that a waiver of subparagraph (A)
				would best serve the purpose of the program under this
				section.
							;
				(4)in subsection
			 (d)—
				(A)in paragraph
			 (1)(A)—
					(i)in
			 the matter preceding clause (i), by striking loan or and
			 inserting grant, loan, or;
					(ii)by
			 striking a loan application each place it appears in clauses
			 (ii) and (iii) and inserting an application; and
					(iii)in clause
			 (iii), by striking proceeds from the loan made or guaranteed under this
			 section are and inserting assistance under this section
			 is;
					(B)in paragraph
			 (2)(A), in the matter preceding clause (i)—
					(i)by
			 striking the proceeds of a loan made or guaranteed and inserting
			 assistance; and
					(ii)by
			 striking for the loan or loan guarantee and inserting of
			 the eligible entity;
					(C)by striking
			 loan or each place it appears in paragraphs (2)(B), (3)(A), (4),
			 (5), and (6) and inserting grant, loan, or;
				(D)in paragraph (7),
			 by striking a loan application and inserting an
			 application; and
				(E)by adding at the
			 end the following:
					
						(8)Transparency
				and reportingThe Secretary—
							(A)shall require any
				entity receiving assistance under this section to submit quarterly, in a format
				specified by the Secretary, a report that describes—
								(i)the use by the
				entity of the assistance; and
								(ii)the progress
				towards fulfilling the objectives for which the assistance was granted;
								(B)shall maintain a
				fully searchable database, accessible on the Internet at no cost to the public,
				that contains, at a minimum—
								(i)a list of each
				entity that has applied for assistance under this section;
								(ii)a description of
				each application, including the status of each application;
								(iii)for each entity
				receiving assistance under this section—
									(I)the name of the
				entity;
									(II)the type of
				assistance being received;
									(III)the purpose for
				which the entity is receiving the assistance; and
									(IV)each quarterly
				report submitted in accordance with subparagraph (A); and
									(iv)such other
				information as is sufficient to allow the public to understand and monitor
				assistance provided under this section;
								(C)may, in addition
				to other authority under applicable law, deobligate awards to grantees that
				demonstrate an insufficient level of performance, or wasteful or fraudulent
				spending, as defined in advance by the Secretary, and award those funds
				competitively to new or existing applicants consistent with this section;
				and
							(D)may establish
				additional reporting and information requirements for any recipient of any
				assistance under this section so as to ensure compliance with this
				section.
							;
				(5)in subsection
			 (f), by striking make a loan or loan guarantee and inserting
			 provide assistance;
			(6)in subsection
			 (i)—
				(A)by inserting
			 grant or after proceeds of any; and
				(B)by inserting
			 grant or after recipient of the;
				(7)in subsection
			 (j)—
				(A)in the matter
			 preceding paragraph (1), by striking loan and loan
			 guarantee;
				(B)in paragraph (1),
			 by inserting grants and after number of;
				(C)in paragraph
			 (2)—
					(i)in
			 subparagraph (A), by striking loan; and
					(ii)in
			 subparagraph (B), by striking loans and and inserting
			 grants, loans, and; and
					(D)in paragraph (3),
			 by striking loan;
				(8)in subsection
			 (k)—
				(A)by redesignating
			 paragraphs (1) and (2) as paragraphs (2) and (3), respectively;
				(B)by inserting
			 before paragraph (1) the following:
					
						(1)Mandatory
				fundingOf the funds of the Commodity Credit Corporation, the
				Secretary shall use for the cost of grants, loans, and loan guarantees to carry
				out this section $20,000,000 for each of fiscal years 2013 through 2017, to
				remain available until expended.
						;
				and
				(C)in paragraph (2)
			 (as redesignated by subparagraph (A))—
					(i)by
			 striking There is and inserting In addition to funds
			 otherwise made available under this subsection, there is; and
					(ii)by
			 striking 2012 and inserting 2017; and
					(9)in subsection
			 (l), by striking 2012 and inserting
			 2017.
			
